Citation Nr: 1647277	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  08-04 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability
(TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1955 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
July 2007 rating decision issued by the Department of Veterans Affairs (VA)
Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania. 

The Veteran testified before the undersigned at a January 2010 videoconference hearing.  A copy of the transcript is associated with the claims file.

This matter was previously before the Board in May 2012 and was remanded for additional development.  For the reasons detailed below, another remand is needed before the Board can adjudicate the Veteran's claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that in June 2014, the Veteran perfected his appeal on the issues of entitlement to an increased rating for service-connected herniated disc and right lower extremity sciatica, as well as entitlement to service connection for a right hip disability, a personality disorder claimed as any mental disorder to include depression, and bilateral knee disabilities.  However, the Board's review of the claims file reveals that the AOJ is still taking action on these issues.  Namely, the Veteran indicated in his June 2014 substantive (VA Form 9) appeal that he wanted to appear at a Board hearing at a local VA office before a member of the Board.  In January 2015, the Veteran was sent a letter informing him that he was placed on the list of persons wanting to appear for a Travel Board hearing.  A February 2015 Report of General Information reflected that the Veteran called to state that he wanted to appear at a videoconference hearing before a member of the Board rather than at a Travel Board hearing.  The Veteran has yet to be scheduled for a Board hearing, and there is no indication that the Veteran has withdrawn his request.  As such, the Board does not have jurisdiction over the perfected claims at this time.

The analysis of the Veteran's claim of entitlement to a TDIU depends on the outcome of these other claims that are also on appeal, particularly the Veteran's service connection claim for a psychiatric disorder, in light of statements he has made indicating that his psychiatric disorder has impaired his ability to work.  See July 16, 2012, Statement in Support of Claim.  Given that the outcome of his claims on appeal are pending, which also may affect his overall disability rating, his claim for a TDIU is not ripe for appellate review by the Board.  Locklear v. Shinseki, 24 Vet. App. 311 (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take all appropriate development and adjudicative action on the issues of entitlement to an increased rating for the Veteran's service-connected herniated disc and right lower extremity sciatica, as well as entitlement to service connection for a right hip disability, a personality disorder claimed as any mental disorder to include depression, and bilateral knee disabilities.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

2.  Following the above actions, take any appropriate development and adjudicative action on the issue of entitlement to a TDIU.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

